Citation Nr: 0309350	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  95-16 811A	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
syndrome.

2.  Entitlement to an increased rating for osteoarthritis of 
the thoracolumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran's case was remanded by the Board 
for additional development in April 2000.  It is again before 
the Board for appellant review.


REMAND

The Board previously issued a decision in this case in 
February 1999.  The decision denied an increased rating for 
the veteran's osteoarthritis of the thoracolumbar spine.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 1999 the 
veteran's representative and VA General Counsel filed a joint 
motion to vacate the Board's February 1999 decision.  The 
Court vacated the Board's decision in accordance with the 
joint motion and remanded the case to the Board for further 
action.

The Board issued a remand in April 2000.  The purpose of the 
remand was to develop additional evidence in the case in 
keeping with the dictates of the joint motion.  Specifically, 
new examinations were to be obtained and the veteran was to 
be provided the opportunity to submit additional evidence on 
his behalf or to identify evidence that VA could obtain for 
him.

The case was returned to the Board in October 2002.  In March 
2003 the Board attempted to cure a procedural defect in the 
case by notifying the veteran of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and of the evidence needed to substantiate his 
claim under 38 U.S.C.A. § 5103(a) (West 2002), as this had 
not been done previously.  The RO did issue the veteran a 
supplemental statement of the case that provided the 
pertinent statutory and regulatory provisions regarding the 
VCAA in March 2002, but he was never given a letter notifying 
him of the VCAA, or the evidence required to substantiate his 
claim as contemplated by the VCAA.  The Board took these 
actions pursuant to authority granted by 67 Fed. Reg. 3099, 
3104-05 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9(a)(2), 
19.9(a)(2)(ii) (2002)).  

The veteran had 30 days to respond to the Board's 
notification regarding the VCAA.  The veteran did not respond 
to the letter.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 38 
C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the Board's VCAA notification letter is 
invalid under the Federal Circuit's opinion.  Although the 
veteran was provided notice of the VCAA by way of the Board's 
March 2003 letter, as noted above, the Federal Circuit held 
that the regulation found at 38 C.F.R. § 19.9(a)(2)(ii) was 
contrary to the requirements of the statute found at 
38 U.S.C.A. § 5103(b) (West 2002).  A remand of the case is 
therefore required for the RO to comply with 38 U.S.C.A. 
§ 5103 as required by the Federal Circuit decision in DAV and 
the Court's opinion in Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition to the above, the Board notes that the veteran 
was afforded VA examinations in March 2001 in keeping with 
instructions from the April 2000 remand.  The examiners were 
specifically requested to provide a statement as to whether 
the veteran suffered from disc disease and to comment on his 
service-connected disability's impact on his industrial 
capacity.  The orthopedic examiner said that there was no 
evidence of any disc syndrome.  The orthopedic examiner also 
stated that the veteran was able to function fairly well in 
an industrial capacity in spite of his service-connected 
disability.  The VA neurology examiner cited to 
electromyography (EMG) study results from 1995 to say that 
the veteran experienced right leg radiculopathy that was 
related to his service-connected limitation of motion of the 
lumbar spine.  The issue of disc disease was not addressed in 
the diagnosis or opinion.  The examiner also did not address 
the veteran's overall degree of industrial impairment caused 
by his service-connected disability.

VA treatment records for the period from August 2000 to 
November 2001 included several outpatient evaluations of the 
veteran's orthopedic/neurology complaints.  An August 2000 
neurology clinic note assessed the veteran with chronic low 
back pain, probably mechanical in origin.  The note added 
that, given the absence of any objective neuron-deficits, 
disc disease seemed unlikely.  An August 2000 computed 
tomography (CT) scan report did not appear to reflect a 
finding of disc disease.  The report stated that the veteran 
had chronic low back pain, likely mechanical.  The report 
went on to say that the findings did not correlate well with 
the veteran's complaints of the severity of pain.  An April 
2001 urgent care entry, signed by a nurse practitioner, 
recorded the veteran's claims of pain in his back and 
numbness on the sole of his left foot. The assessment at that 
time was most likely lumbosacral disc disease with 
radiculopathy.  The veteran was noted to complain of pain 
that went down his left leg and made the ball of his left 
foot numb in May 2001.  However, the results of a June 2001 
EMG study were interpreted to show no evidence of an acute 
lumbosacral radiculopathy in the left lower extremity.  

As noted above, the evidence of record is in conflict as to 
the nature of the veteran's back disability.  The March 2001 
orthopedic examiner stated that there was no evidence of disc 
disease.  The March 2001 neurology examiner failed to say 
whether there was or was not evidence of disc disease but did 
say there was right leg radiculopathy based on a 1995 EMG.  
The outpatient records contained several assessments of no 
evidence of disc disease while the April 2001 assessment by 
the nurse practitioner was that it was most likely that the 
veteran did have disc disease.  In short, more definitive 
evidence is required regarding the actual symptoms and 
diagnosis(es) that are pertinent to the veteran's service-
connected disability.  This is required in order to permit 
the Board to properly adjudicate the veteran's pending claim 
as required under the joint motion and court order of 
September 1999.

Finally, the Board notes that, effective September 23, 2002, 
the provisions of 38 C.F.R. § 4.71a, pertaining to the rating 
criteria for disabilities involving intervertebral syndrome, 
were revised.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
change in regulation is potentially applicable in any future 
adjudication of the veteran's service-connected disability 
rating.  

Consequently, in order to comply with the holding in DAV 
regarding VA's duty to notify a claimant under the VCAA, the 
Court's guidance in Quartuccio, and the mandate of the 
September 1999 joint motion, this case is REMANDED for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  The veteran and 
his attorney must be kept apprised 
of the efforts made to obtain the 
evidence as required by the VCAA.  

3.  The veteran should be scheduled 
for VA orthopedic and neurologic 
evaluations to determine the extent 
of his service-connected disability.  
The examiner(s) should review the 
claims file, examine the veteran, 
and provide findings that take into 
account all functional impairments 
due to his service-connected 
disability.  The examiner(s) should 
identify each functional debility 
legitimately experienced by the 
veteran due to service-connected 
disability.

a.  The examiner(s) should conduct 
complete and separate range of 
motion studies for both the dorsal 
and lumbar spine.

b.  The examiner(s) must provide an 
opinion as to whether the veteran's 
service-connected disability affects 
both the dorsal and lumbar spine to 
the extent that there exists 
limitation of motion in both the 
dorsal and lumbar spine that extends 
beyond a single vertebra of the 
adjacent segment, or functional 
impairment that equates to such 
limitation.  See 38 C.F.R. § 4.71 
(2002).

c.  The examiner(s) should conduct 
evaluations of the veteran's dorsal 
and lumbar spine that take into 
account all functional impairment, 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  Separate findings should be 
made as to the degree of impairment 
experienced by the dorsal and lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The 
functional debility experienced 
should be equated to additional loss 
of range of motion (beyond that 
clinically demonstrated) for each 
segment.  If it is determined that 
the veteran has disc syndrome that 
is part of his service-connected 
disability, the functional 
impairment should also be equated to 
disability described in the rating 
criteria for Diagnostic Code 5293, 
both old and new.  As to the dorsal 
spine, the functional impairment 
should be equated to slight, 
moderate, or severe loss in range of 
motion.

d.  The examiner(s) must state 
whether the veteran experiences disc 
syndrome and if so, whether such 
disability is attributable to 
military service, or to already 
service-connected disability.  It 
should be specifically noted whether 
already service-connected disability 
has either caused or made worse the 
disc syndrome.  If the disc syndrome 
is made worse by the service-
connected osteoarthritis, the degree 
of worsening should be specifically 
set forth, if possible.

e.  The examiner(s) must also 
provide an opinion as to the degree 
of overall industrial impairment 
caused the veteran by his service-
connected disability.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the new rating criteria for 
Diagnostic Code 5293, if applicable 
to the veteran's case.

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response set forth in 38 U.S.C.A. § 5103(b), the 
case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

